Exhibit 10.2



LICENSE AGREEMENT
 
This LICENSE AGREEMENT (“Agreement”) is entered into as of April 24, 2007 (the
“Effective Date”) by and between ALTAIRNANO, INC., a Nevada corporation, having
its principal place of business at 204 Edison Way, Reno, Nevada (“Altairnano”)
and AlSher Titania LLC, a Delaware limited liability company, having its
principal place of business at 204 Edison Way, Reno, Nevada (“ALSHER”).
Altairnano and ALSHER may each be referred to herein individually as a “Party”
and collectively as the “Parties.”


RECITALS


A.    Altairnano owns proprietary processes for the extraction of Ti values from
ilmenite ore to produce pigment grade TiO2 and other titanium-containing
materials;
 
B.    Altairnano and The Sherwin Williams Company (“Sherwin”) have formed ALSHER
to evaluate, design, construct, commission, and operate a venture intended to
develop the commercial application of recovering and processing concentrates
into white titanium dioxide pigment and certain other titanium containing
materials, using the proprietary processes and patents of Altairnano and the
general process and engineering expertise of Sherwin; and
 
C.    In connection with the formation and operation of ALSHER, ALSHER desires,
and Altairnano is willing to grant exclusive licenses in specified fields for
its proprietary process for extracting titanium values from ore to produce TiO2
and converting ore into titanium containing materials, and associated patents,
on the terms and conditions set forth in this Agreement.


AGREEMENT


In consideration of the mutual promises and covenants set forth below and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Altairnano and ALSHER hereby agree as follows:


SECTION 1.  DEFINITIONS
 
1.1    All terms in this Agreement that are set forth with the first letter
capitalized have the meanings given in Exhibit A attached hereto and
incorporated herein by reference.
 
1.2    As used in this Agreement, (i) neutral pronouns and any derivations
thereof shall be deemed to include the feminine and masculine and all terms used
in the singular shall be deemed to include the plural and vice versa, as the
context may require; (ii) the words “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole, including all exhibits, as
the same may be amended from time to time, and not to any subdivision of this
Agreement; (iii) the word “including” is not intended to be exclusive and means
“including without limitation”; (iv) the word “days” means “calendar days,”
unless otherwise stated; and (iv) descriptive headings are inserted for
convenience of reference only and do not constitute a part of and shall not be
utilized in interpreting this Agreement.
 

--------------------------------------------------------------------------------


 
SECTION 2.  LICENSE GRANTS
 
2.1    Grant to ALSHER. Subject to the terms of this Agreement, Altairnano
hereby grants ALSHER an exclusive (even as to Altairnano and its Affiliates)
license to practice the Licensed Intellectual Property during the Term only in
the ALSHER Fields; provided, however, that if ALSHER does not or cannot fulfill
its obligations to supply products under the Supply Agreement, either directly
or through a sublicense in accordance with Section 2.4 below, after thirty days
prior written notice from Altairnano and opportunity to cure, Altairnano or its
Affiliates shall identify and provide ALSHER with sublicensing opportunities,
upon which time ALSHER shall pursue such sublicensing opportunities and
undertake best efforts to enter into sublicenses under commercially reasonable
terms in order to comply with the terms of the Supply Agreement.
 
2.2    Retained Rights of Altairnano. Without limiting the foregoing, no license
or sublicense is conferred to ALSHER under the Licensed Intellectual Property to
(i) develop, use, market, distribute, make, have made, sell, offer for sale,
have sold, export or import or otherwise deal in or with any product or
technology outside the ALSHER Fields; or (ii) market, distribute, sell, offer
for sale, have sold, export or import any product or technology in the ALSHER
Titanium Materials Field, except exclusively to Altairnano pursuant to the terms
of the Supply Agreement. For the avoidance of doubt, Altairnano shall retain and
reserves all rights that are not explicitly granted to ALSHER herein, including
the sole and exclusive right to use and exploit Licensed Intellectual Property,
including the right to grant licenses and sublicenses, exclusively or
non-exclusively, to any Third Party (including any Affiliate of Altairnano) (a)
for any use, purpose or application, including research, development,
manufacture or commercialization of any product, process, item, device, machine
or other apparatus, outside the ALSHER Fields; and (b) within the ALSHER
Titanium Materials Field, other than the right to manufacture or have
manufactured on its behalf in accordance with this Agreement, and sell
exclusively to Altairnano pursuant to the terms of the Supply Agreement, for any
use, purpose or application, including research, development or
commercialization of any product, process, item, device, machine or other
apparatus.
 
2.3    No Other Rights; No Implied Licenses. Except as expressly provided in
this Agreement, under no circumstances shall a Party hereto, as a result of this
Agreement, obtain any ownership interest, license or other right in any
Know-How, patent rights, trademarks, copyrights or other proprietary information
or intellectual property rights of the other Party and no rights or licenses
with respect to any such intellectual property are granted or shall be deemed
granted hereunder or in connection herewith except as expressly granted and
provided in this Agreement.
 
2.4    Sublicensing. ALSHER shall have no right to sublicense its rights under
the licenses granted in Section 2.1 except in accordance with this Section 2.4.
ALSHER may sublicense its right to practice the Licensed Intellectual Property
in the ALSHER Titanium Materials Field. Any such sublicense entered into by
ALSHER shall be subject to (i) all applicable terms and conditions of this
Agreement, and (ii) the execution of a sublicense with each Third Party that
includes provisions substantially similar to those herein that are sufficient to
enable ALSHER to comply with its obligations hereunder and are at least as
protective of Altairnano’s rights as provided herein. The execution of a
subcontract by ALSHER hereunder shall not relieve ALSHER from, or diminish, any
obligation of ALSHER under this Agreement. ALSHER shall promptly furnish
Altairnano with a fully signed photocopy of any sublicense hereunder. All such
sublicenses shall be assignable to Altairnano, and upon expiration or
termination of this Agreement for any reason, all such sublicenses shall be
assigned to Altairnano.
 
2

--------------------------------------------------------------------------------


 
SECTION 3.  INTELLECTUAL PROPERTY
 
3.1    Ownership; Modification of Licensed Patents. All Licensed Intellectual
Property, whether or not patentable, shall be the property of Altairnano and
Altairnano shall be the sole owner of the Licensed Intellectual Property. At any
time during the Term, ALSHER may elect, upon giving written notice to
Altairnano, to remove any patent or patent application from Exhibit B. Such
written notice shall automatically amend Exhibit B to delete the identified
patent or patent application and such identified patent or patent application
shall no longer be considered Licensed Patents for any purposes of this
Agreement. For the avoidance of doubt, upon removal of any patent or patent
application from Exhibit B as provided in the preceding sentence, ALSHER shall
have no further rights, license or obligations under or with respect to such
removed patent or patent application, including under Section 2 or Section 4.2.
Altairnano shall forthwith make available to ALSHER the Licensed Technology
which Altairnano is at liberty to disclose. Such Licensed Technology furnished
by Altairnano shall be subject to Section 5 (Confidentiality) and shall be used
by ALSHER only in the ALSHER Fields.
 
During the Term of this Agreement, Altairnano shall make available to ALSHER the
services of a fully qualified and experienced member of its staff to advise
ALSHER as to the methods and use of the Licensed Technology. 
 
3.2    Licensed Improvements. Altairnano shall exclusively own all Licensed
Improvements. ALSHER shall promptly disclose to Altairnano in writing the
development, making, conception or reduction to practice of any Licensed
Improvements, and ALSHER shall, and does hereby, assign, and shall cause its
Affiliates and its and their employees and agents, as applicable, to so assign,
to Altairnano, all right, title and interest in and to any such Licensed
Improvements. Assignment and transfer of all such Licensed Improvements shall
occur instantly and automatically upon the development, making, conception or
reduction to practice of such Licensed Improvements, as the case may be, and
shall not require any further deeds or documents to be exchanged between the
Parties. All Licensed Improvements shall automatically be included within the
scope of this Agreement. Any Licensed Improvements that are not covered or
claimed by a patent or patent application and that are not generally known and
are necessary for ALSHER to practice the Licensed Patents in the ALSHER Fields
shall be considered Licensed Technology for all purposes of this Agreement. Any
patents or patent applications to the extent covering Licensed Improvements
shall be considered Licensed Patents for all purposes of this Agreement. For the
avoidance of doubt, all Know-How that constitute(s) adaptations, advances,
alterations, updates, modifications, enhancements, variations or improvements to
any of the technology disclosed in any of the Licensed Patents shall be owned
exclusively by Altairnano whether discovered, conceived, reduced to practice or
otherwise developed by Altairnano or ALSHER.
 
3

--------------------------------------------------------------------------------


 
3.3    Technology Improvements. Altairnano shall exclusively own all Technology
Improvements. All Know-How that constitute(s) adaptations, advances,
alterations, updates, modifications, enhancements, variations or improvements to
any of the technology that is not expressly disclosed in any of the Licensed
Patents shall be owned exclusively by Altairnano. Assignment and transfer of all
such Technology Improvements shall occur instantly and automatically upon the
development, making, conception or reduction to practice of such Technology
Improvements, as the case may be, and shall not require any further deeds or
documents to be exchanged between the Parties. All Technology Improvements shall
automatically be included within the scope of this Agreement and shall be
subject to the license set forth herein.
 
3.4    Compensation Related to Assignment of Licensed Improvements. In
consideration for ALSHER's assignment of all right, title and interest in and to
any Licensed Improvements and Technology Improvements to Altairnano, Altairnano
shall pay ALSHER royalties in the amount of the greater of 5% of Altairnano’s
net sales price of the Altairnano product derived from the use of either
Licensed Improvements or Technology Improvements or 10% of the gross margin of
such a product for any use of either Licensed Improvements or Technology
Improvements (i) outside the ALSHER Fields, and (ii) during the Term. For
purposes of this section, “net sales price” means the invoiced sales price
received by Altairnano based on actual sales less freight, trade discounts,
distribution allowances shown on invoices, returns, taxes, duties or other
governmental charges levied on or measured by the billing amount.
 
3.5    Filing, Prosecution and Maintenance. Altairnano shall have the sole and
exclusive right to prepare, file, and prosecute all Licensed Patents throughout
the world and shall be responsible for activities related to conducting any
interferences, reexaminations, reissues, oppositions, or requests for patent
term extension relating to such Licensed Patents. All costs related to the
aforementioned activities shall be shared by Altairnano and ALSHER, wherein
seventy-five percent (75%) of such costs shall be borne by ALSHER and
twenty-five percent (25%) of such costs shall be borne by Altairnano.
 
3.5.1    ALSHER shall, at the reasonable request of Altairnano, sign or have
signed any and all documents necessary in connection with Altairnano’s filing,
prosecution, maintenance, extension and enforcement of the Licensed Patents and
to take such other actions as Altairnano may reasonably request from ALSHER in
connection with the Licensed Patents, the expense for which shall be allocated
in accordance with Section 3.5.
 
3.5.2    Altairnano shall immediately upon the execution of this Agreement and
the grant of any of the Licensed Patents grant and enter with ALSHER into a
license agreement in the form or substantially the form set out in Exhibit C
which license shall be registered by ALSHER with such Patent Offices in the
Territory as it considers appropriate. Until the grant of any such license so
far as may be legally possible Altairnano and ALSHER shall have the same rights
in respect of the Patents and be under the same obligations to each other in all
respects as if the said license had been granted.
 
4

--------------------------------------------------------------------------------


 
3.5.3    Altairnano shall keep ALSHER apprised of any material and
non-ministerial activities related to the Licensed Patents by providing ALSHER
with copies of official actions, amendments, draft responses and responses with
respect to Altairnano’s preparation, filing, prosecution and maintenance of the
Licensed Patents, and Altairnano shall take into account ALSHER’s reasonable
comments with respect to such activities. Other than considering ALSHER’s
reasonable comments, Altairnano shall have sole discretion with respect to the
preparation, filing, prosecution and maintenance of the Licensed Patents. 
 
3.5.4    If Altairnano elects not to file, prosecute, maintain or extend any of
the patents that are included within the Licensed Patents, then Altairnano shall
promptly (and in any event not less than sixty (60) calendar days prior to the
deadline for taking appropriate action with respect to such patent) notify
ALSHER of the same and ALSHER shall then have the right, but not the obligation,
to assume the responsibility for preparing, filing, prosecuting and maintaining
such patents at ALSHER’s sole expense and using counsel of its choosing. If
ALSHER elects to file and/or continue prosecution and/or maintenance of any such
patent that Altairnano elects to discontinue, Altairnano shall execute such
documents and perform such acts as may be reasonably necessary to permit ALSHER
to file, prosecute and/or maintain such patent. Altairnano will provide ALSHER
reasonable cooperation and will make available to ALSHER, at reasonable times
and under appropriate conditions, access to relevant personnel, records, papers
and the like in its possession necessary for ALSHER to file or prosecute such
patent application and/or maintain such patent. If ALSHER elects to file and/or
continue prosecution and/or maintenance of any such patent that Altairnano
elects to discontinue, such patent shall remain a Licensed Patent for purposes
of this Agreement.
 
3.5.5    If an Event of Bankruptcy occurs relating to Altairnano, and Altairnano
has failed, within thirty (30) days following the Event of Bankruptcy, to give
ALSHER reasonably adequate assurances that it (or a third party on its behalf)
is preparing, filing, prosecuting and maintaining the Licensed Patents, ALSHER
shall have the right, upon notice in writing to Altairnano, to assume the
responsibility for preparing, filing, prosecuting and maintaining the Licensed
Patents at ALSHER’s sole expense and using counsel of its choosing. If an Event
of Bankruptcy occurs relating to Altairnano, and Altairnano has failed, within
thirty (30) days following the Event of Bankruptcy, to give ALSHER reasonably
adequate assurances that it (or a third party on its behalf) is adequately
preserving and protecting the viability of the Licensed Intellectual Property,
ALSHER shall have the right upon notice in writing to Altairnano to take all
steps as it considers necessary in the circumstances to preserve and protect the
viability of the Licensed Intellectual Property including without limitation to
create and maintain current copies or, if not amenable to copying, descriptions
or other appropriate embodiments, to the extent feasible, of all documents and
records evidencing conception or reduction to practice of any invention claimed
or disclosed in any Licensed Intellectual Property.
 
3.6    Infringement. If either Party becomes aware of any activity that such
Party believes represents an infringement by a Third Party, anywhere in the
world, of any Licensed Patents, the Party obtaining such knowledge shall
promptly advise the other in writing of all relevant facts and circumstances
pertaining to the potential infringement. Altairnano and ALSHER shall thereafter
consult and cooperate fully to determine a course of action, including but not
limited to, the commencement of legal action to terminate any infringement of
the Licensed Patents.
 
5

--------------------------------------------------------------------------------


 
3.6.1    In the ALSHER TiO2 Pigment Field, ALSHER shall have the first right,
but not the obligation, to institute and control an action, in its name and at
its sole expense, against such Third Party for infringement of any Licensed
Patents, and Altairnano shall cooperate with ALSHER in such action at the
expense of ALSHER. If ALSHER finds it necessary or desirable to join Altairnano
as a party to such action, Altairnano will execute all papers and perform any
other acts as may be reasonably required by ALSHER, at the expense of ALSHER.
ALSHER shall have the right to control, with such cooperation by Altairnano as
is reasonably required by ALSHER at ALSHER’S expense, any claim by a Third Party
asserting invalidity of any Licensed Patents. If ALSHER elects not to institute
and control such action against a Third Party for infringement of any of the
Licensed Patents, Altairnano shall have the right, but not the obligation, to
institute and control such action at its own expense. Neither Party shall incur
any liability to the other Party as a consequence of such litigation or any
unfavorable decision resulting therefrom, including any decision holding any of
the Licensed Patents invalid or unenforceable.
 
3.6.2    Outside of the ALSHER TiO2 Pigment Field, Altairnano shall have the
first right, but not the obligation, to institute and control an action, in its
name and at its sole expense, against such Third Party for infringement of any
Licensed Patents, and ALSHER shall cooperate with Altairnano in such action at
the expense of Altairnano. If Altairnano finds it necessary or desirable to join
ALSHER as a party to such action, ALSHER will execute all papers and perform any
other acts as may be reasonably required by Altairnano, at the expense of
Altairnano. Altairnano shall have the right to control, with such cooperation by
ALSHER as is reasonably required by Altairnano at Altairnano's expense, any
claim by a Third Party asserting invalidity of any Licensed Patents. If
Altairnano elects not to institute and control such action against a Third Party
for infringement of any of the Licensed Patents, ALSHER shall have the right,
but not the obligation, to institute and control such action at its own expense.
Neither Party shall incur any liability to the other Party as a consequence of
such litigation or any unfavorable decision resulting therefrom, including any
decision holding any of the Licensed Patents invalid or unenforceable.
 
3.6.3    The Party initiating and controlling a litigation action against a
Third Party infringer under Section 3.6.1 or 3.6.2 shall (a) control all aspects
of such action, including the right to enter into any settlement, consent
judgment or other voluntary final disposition respecting such action; provided
that no settlement shall be entered into by such Party without the written
consent of the other Party if such settlement would materially detrimentally
affect the other Party’s interests hereunder, (b) bear all costs and attorneys’
fees respecting such action, and (c) be entitled to all litigation or settlement
recoveries received (including without limitation all amounts received under any
applicable license or sublicense agreement(s) entered into between the Third
Party and the Party initiating and controlling such action).
 
6

--------------------------------------------------------------------------------


 
3.6.4    Notwithstanding the foregoing, Altairnano and ALSHER may agree to
institute an infringement action against a Third Party jointly, in which case
the suit shall be brought in both of their names, the reasonable and documented
out-of-pocket costs thereof shall be borne equally (50% each) by the Parties and
any recovery or settlement shall be allocated first to reimburse the Parties for
their out-of-pocket costs and the remainder shall be shared fifty percent (50%)
to Altairnano and fifty percent (50%) to ALSHER. Altairnano and ALSHER shall
work together to manage such joint litigation, with Altairnano having the
primary responsibility for controlling such suit. ALSHER may, if it so desires,
also be represented by separate counsel of its own selection, and the fees for
such counsel shall be paid by ALSHER.
 
3.7    Defense and Settlement of Third Party Claims. If a Third Party asserts
that the use or application of the Licensed Intellectual Property in the ALSHER
Fields infringes or induces or contributes to infringement of a patent or other
intellectual property right owned by such Third Party (“Third Party Infringement
Action”), the Party first having notice of a Third Party Infringement Action
shall promptly notify the other Party in writing. Such written notice shall set
forth the facts of the Third Party Infringement Action in reasonable detail.
ALSHER shall have the first right, but not the obligation, to control the
defense of the Third Party Infringement Action in the ALSHER TiO2 Pigment Field
at its own expense and, subject to the remainder of this Section 3.7, shall have
the right to enter into any settlement, consent judgment or other voluntary
final disposition respecting such Third Party Infringement Action, including the
right to obtain a license from such Third Party. If ALSHER elects not to assume
control of the defense of such action, Altairnano shall have the right, but not
the obligation, to control such defense at its own expense and, subject to the
remainder of this Section 3.7, shall have the right to enter into any
settlement, consent judgment or other voluntary final disposition respecting
such Third Party Infringement Action, including the right to obtain a license
from such Third Party. Altairnano shall have the first right, but not the
obligation, to control the defense of the Third Party Infringement Action
outside of the ALSHER TiO2 Pigment Field at its own expense and, subject to the
remainder of this Section 3.7, shall have the right to enter into any
settlement, consent judgment or other voluntary final disposition respecting
such Third Party Infringement Action, including the right to obtain a license
from such Third Party. If Altairnano elects not to assume control of the defense
of such action, ALSHER shall have the right, but not the obligation, to control
such defense at its own expense and, subject to the remainder of this Section
3.7, shall have the right to enter into any settlement, consent judgment or
other voluntary final disposition respecting such Third Party Infringement
Action, including the right to obtain a license from such Third Party. The Party
not controlling such defense will have the right to be represented in any such
Third Party Infringement Action at its own expense. The Party controlling such
defense shall keep the other Party advised of the status of such Third Party
Infringement Action and shall consider recommendations made by the other Party
in respect thereto. The Party not controlling such defense will assist and
cooperate in any such Third Party Infringement Action at the defending Party’s
reasonable request and expense. If the Party controlling such defense is not the
Party against whom such Third Party Infringement Action was originally brought,
then the Party controlling such defense shall not agree to the settlement of
such action without the prior written consent of the other Party.
 
7

--------------------------------------------------------------------------------


 
SECTION 4.  CONFIDENTIALITY
 
4.1    Obligations Regarding Confidential Information. The Receiving Party shall
not use any Confidential Information provided by the Disclosing Party except as
necessary for the Receiving Party to exercise its rights or perform its
obligations under this Agreement. The Receiving Party shall not disclose
Confidential Information provided by the Disclosing Party to others (except to
its employees, consultants, agents and Affiliates who reasonably require
disclosure of such Confidential Information to enable the Receiving Party to
exercise its rights or perform its obligations hereunder and who are bound to
the Receiving Party by like obligations as to confidentiality no less stringent
than those set forth herein) without the prior written permission of the
Disclosing Party. The Receiving Party shall treat all Confidential Information
with the same degree of care as the Receiving Party accords its own information
or materials of a similar nature, but in no case less than reasonable care. The
Receiving Party shall not copy any Confidential Information except as necessary
to enable the Receiving Party to use Confidential Information as permitted
hereunder, and shall ensure that each such copy shall contain and state the same
confidential or proprietary notices or legends which appear on the original. The
Receiving Party shall immediately give notice to the Disclosing Party of, and
shall assist the Disclosing Party in remedying, any unauthorized use or
disclosure of Confidential Information. Neither Party shall communicate any
information or materials to the other in violation of the proprietary rights of
any Third Party.
 
4.2    Authorized Disclosure. Notwithstanding the foregoing Section 4.1, the
Receiving Party may disclose Confidential Information of the Disclosing Party to
the extent such disclosure is reasonably necessary to comply with applicable
governmental laws and regulations, court orders or other legal requirements;
provided that the Receiving Party shall give reasonable advance notice to the
Disclosing Party of such disclosure and shall seek confidential treatment of
such Confidential Information to the fullest extent possible and/or shall use
reasonable efforts to cooperate with the Disclosing Party in its efforts to
secure confidential or protective treatment of such Confidential Information.
 
4.3    Terms of this Agreement. Neither Party may disclose to any Third Party
the terms and conditions of this Agreement without the other Party's prior
written consent, except: (i) as required by any court or other governmental body
or as otherwise required by law; (ii) in connection with the requirements of a
public offering or securities filing, provided the disclosing Party shall
endeavor to obtain confidential treatment of financial and trade secret
information contained herein; (iii) under appropriate conditions of
confidentiality, to subcontractors, accountants, legal counsel, banks, existing
or potential investors or other financing sources and their advisors; or (iv)
under appropriate conditions of confidentiality, in connection with a merger or
acquisition or proposed merger or acquisition, or the like. Notwithstanding the
foregoing, the disclosing Party shall notify the other Party prior to making any
disclosure under subsections (iii) or (iv) of (a) any detailed terms of this
Agreement (other than information about the existence or general scope of this
Agreement) or (b) any copies of this Agreement without redacting, at a minimum,
all economic terms.
 
4.4    Public Announcements. All press releases or other public announcements by
either Party relating to this Agreement or the subject matter hereof shall be
approved in writing in advance by each Party, which approval shall not be
unreasonably withheld, conditioned or delayed; provided that this shall not
restrict a Party’s obligation to comply with applicable legal disclosure
obligations (subject to and in accordance with Section 4.2).
 
8

--------------------------------------------------------------------------------


 
4.5    Publications. Altairnano acknowledges ALSHER’s interest in publishing
information concerning Licensed Improvements to obtain recognition within the
scientific community and to advance the state of scientific knowledge. ALSHER
recognizes the interest of Altairnano in obtaining valid patent protection for
the Licensed Improvements. Not later than forty-five (45) days prior to the
first submission for publication (in the case of written publications) or to the
submission of an abstract to the organizers of a forum (in the case of an oral
presentation to be made at the forum) which contains any information concerning
Licensed Improvements, ALSHER shall submit to Altairnano for review an advance
draft (for written publications) and an abstract (for oral presentation). If,
within fifteen (15) days of receipt of the advance copy of ALSHER’S proposed
written publication or abstract of a proposed oral presentation, Altairnano
informs ALSHER that its proposed publication or presentation reasonably could be
expected to have a material adverse effect on Altairnano’s ability to file new
patents based on information concerning Licensed Improvements disclosed therein,
then ALSHER shall either remove from such publication or abstract, and not
otherwise present, the information reasonably expected to have a material
adverse effect on patentability or delay such proposed publication or
presentation for a period of up to sixty (60) days (or such longer period of
time as may be agreed upon by the Parties in writing) to allow for preparation
and filing of patent application(s) based on such information concerning
Licensed Improvements.
 
4.6    Return of Confidential Information. Confidential Information shall remain
the property of the Disclosing Party. Upon expiration or earlier termination of
this Agreement, the Receiving Party shall immediately cease to use the
Disclosing Party’s Confidential Information and, at the Disclosing Party’s
option, either return to the Disclosing Party or destroy all data, drawings,
memoranda, notes and other written materials (including summaries, records,
descriptions, modifications, drawings and adaptations that have been made from
any such materials), together with any magnetic media and computer stored
information, including any copies thereof, embodying or containing any of the
Disclosing Party’s Confidential Information in the possession or control of the
Receiving Party or its Affiliates, consultants or agents; provided, however,
that one (1) copy of such Confidential Information may be retained on a
confidential basis for archival purposes only. Any destruction pursuant to the
preceding sentence shall be promptly confirmed in writing. The return or
destruction of Confidential Information as provided herein shall not relieve the
Receiving Party of its obligations under this Agreement.
 
4.7    Remedies. Each Party shall be entitled, in addition to any other right or
remedy it may have at law or in equity, to seek an injunction in any court of
competent jurisdiction, without the need to post a bond, enjoining or
restraining the other Party from any violation or threatened violation of this
Section 4.
 
9

--------------------------------------------------------------------------------


 
SECTION 5.  REPRESENTATIONS AND WARRANTIES
 
5.1    Representations and Warranties. Each of the Parties hereby represents and
warrants to the other Party as follows, all such representations and warranties
being as of the Effective Date of this Agreement:
 
5.1.1    it is duly organized and validly existing under the laws of its
jurisdiction of organization, and has full power and authority to enter into
this Agreement and perform its obligations under this Agreement;
 
5.1.2    it has taken all action necessary for the lawful execution, delivery
and performance of this Agreement, the person executing this Agreement on its
behalf has been duly authorized to do so by all requisite corporate action, and
this Agreement is legally binding upon it and enforceable in accordance with its
terms;
 
5.1.3    the execution, delivery and performance of this Agreement by it do not
violate, conflict with or constitute a default under any agreement or instrument
(including its corporate charter or other organizational documents) to which it
is a party or by which it may be bound, or, to its Knowledge, any applicable
law, regulation or order of any court or other tribunal; and
 
5.1.4    it shall and shall cause its permitted subcontractors to, comply with
all laws, rules and regulations applicable to the performance of its obligations
hereunder.
 
5.2    Additional Representation and Warranty of Altairnano. Altairnano
represents and warrants to ALSHER and to Sherwin, as a third party beneficiary,
that, as of the Effective Date:
 
   5.2.1    it has the legal and/or beneficial right and interest to grant to
ALSHER the licenses granted in this Agreement.
 
5.2.2    the details listed in Exhibit B are true, complete and accurate;
 
5.2.3    to Altairnano’s Knowledge, all products and processes which are
necessary to perform the Licensed Intellectual Property are disclosed in the
patents and patent applications listed in Exhibit B;
 
5.2.4    all fees due up to the Effective Date for the prosecution and
maintenance of the Licensed Patents (including any application fees) in the
United States, and to Altairnano’s Knowledge, in all applicable foreign
jurisdictions, have been paid in full;
 
5.2.5    neither Altairnano nor any of its Affiliates have Knowledge of any
reason why the applications forming part of the Licensed Patents should not
proceed to grant;
 
5.2.6    none of the Licensed Patents is the subject of any current or, to
Altairnano’s Knowledge, threatened, claim, opposition, proceedings or attack in
relation to its validity or revocability or enforceability or as to Altairnano's
rights of ownership thereto or rights to use such (whether such claims are by
employees, ex-employees or other third parties) or applications for licenses of
right and to Altairnano’s Knowledge, there are no facts or matters which might
give rise to any such claim, opposition, proceedings or attack;
 
10

--------------------------------------------------------------------------------


 
5.2.7    neither Altairnano nor any of its Affiliates have made or raised, or is
involved in, any oppositions, claims or proceedings challenging the rights of
any third party to obtain registration of any intellectual property rights or
the entitlement of any third party to any registered intellectual property
rights or the validity or enforceability of any intellectual property rights
registered in the name of a third party relating to the Licensed Intellectual
Property in the ALSHER Fields;
 
5.2.8    Except as described in Section 2.1, neither Altairnano nor any of its
Affiliates have granted any licenses or permissions allowing any third party to
exploit or use the Licensed Intellectual Property in the ALSHER Fields and no
third party has any option or other right to require that Altairnano or any of
its Affiliates grant it such license or permission in the ALSHER Fields;
 
5.2.9    there are no agreements or arrangements (i) which prevent, restrict or
otherwise inhibit Altairnano's freedom to use, exploit, license, sub-license,
transfer or assign the Licensed Intellectual Property for use in the ALSHER
Fields or (ii) under which Altairnano or any of its Affiliates have granted any
third party rights in (including any rights to obtain an assignment, license or
other rights in the future or on the happening of any event), or options over,
any of the Licensed Intellectual Property for use in the ALSHER Fields;
 
5.2.10   to Altairnano’s Knowledge, use of the Licensed Intellectual Property in
accordance with the terms of this Agreement will not infringe any patent or
other intellectual property rights of any third party;
 
5.2.11   the Licensed Intellectual Property is free from any charges and
encumbrances in favor of third parties; and
 
5.2.12   to Altairnano’s Knowledge, no third party is infringing the Licensed
Intellectual Property.
 
5.3    Limitations. Neither Party warrants or represents, and nothing in this
Agreement shall be construed as a warranty or representation by either Party:
 
5.3.1    as to the validity, scope or enforceability of any patent within the
Licensed Patents;
 
5.3.2    that anything developed, made, used, sold, offered for sale, imported
or otherwise created, conceived or disposed of under any license granted
hereunder is or shall be free from infringement or violation of any patent or
other intellectual property rights of Third Parties; or
 
5.3.3    that either Party will bring or agrees to bring or prosecute actions or
suits against Third Parties for infringement of any patent within the Licensed
Patents.
 
11

--------------------------------------------------------------------------------


 
5.4    No Other Representations. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 5.1
and 5.2, NEITHER ALTAIRNANO NOR ALSHER MAKES ANY REPRESENTATION OR EXTENDS ANY
WARRANTY OF ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AND EACH
PARTY HEREBY DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION ANY
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
NONINFRINGEMENT OF THIRD PARTY RIGHTS OR TITLE. WITHOUT LIMITING THE FOREGOING
AND SUBJECT TO THE EXPRESS PROVISIONS OF THIS AGREEMENT, ALL LICENSES GRANTED BY
ALTAIRNANO ARE GRANTED “AS IS,” AND EACH PARTY HEREBY DISCLAIMS ANY
REPRESENTATION, WARRANTY OR GUARANTEE THAT THE PROCESSING, PRODUCTION OR
MANUFACTURE OF WHITE TITANIUM DIOXIDE PIGMENT HEREUNDER WILL BE SUCCESSFUL, IN
WHOLE OR IN PART.
 
SECTION 6.  LIMITATION OF LIABILITY
 
6.1    No Indirect Damages. NEITHER PARTY SHALL HAVE ANY LIABILITY UNDER THIS
AGREEMENT FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR INDIRECT
DAMAGES OR LIABILITIES, INCLUDING WITHOUT LIMITATION SUCH DAMAGES OR LIABILITIES
FOR LOSS OF REVENUE, LOSS OF BUSINESS, FRUSTRATION OF ECONOMIC OR BUSINESS
EXPECTATIONS, LOSS OF PROFITS, OR COST OF CAPITAL, REGARDLESS OF THE FORM OF THE
ACTION, WHETHER IN CONTRACT OR OTHERWISE, EVEN IF A PARTY HERETO HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
SECTION 7.   TERM AND TERMINATION
 
7.1    Term. The term of this Agreement (“Term”) shall commence on the Effective
Date and shall remain in effect (a) with respect to the Licensed Patents, until
the earlier of (i) on a country by country basis, the last to expire Valid Claim
of the Licensed Patents or (ii) the dissolution of ALSHER in accordance with the
terms of the Limited Liability Company Agreement, and (b) with respect to the
Licensed Technology, until dissolution of ALSHER in accordance with the terms of
the Limited Liability Company Agreement. 
 
7.2    Termination for Breach. If either Party (the “Breaching Party”)
materially breaches any of its representations, warranties, covenants or
obligations under this Agreement, the other Party (the “Non-Breaching Party”)
shall have the right, at its sole election, to terminate this Agreement upon
providing ninety (90) days’ (or forty-five (45) days’ in the case of breach for
non-payment) written notice to the Breaching Party, such notice specifying the
alleged breach in reasonable detail; provided, however, that if the Breaching
Party shall cure the breach within the ninety (90) or forty-five (45) day
period, as applicable, this Agreement shall continue in full force and effect.
Notwithstanding the foregoing, in the event the Breaching Party disputes in good
faith the existence of a breach under this Agreement, the Non-Breaching Party
shall not have the right to terminate this Agreement unless and until the
dispute is resolved in the Non-Breaching Party’s favor (i.e. a final
determination that the Breaching Party has materially breached this Agreement
and has failed to cure such breach) through the dispute resolution provisions of
Section 8. All amounts not in dispute shall continue to be timely paid.
 
12

--------------------------------------------------------------------------------


 
7.3    Termination for Bankruptcy. If at any time during the Term, an Event of
Bankruptcy relating to ALSHER occurs, Altairnano shall have, in addition to all
other legal and equitable rights and remedies available hereunder, the option to
terminate this Agreement upon thirty (30) days’ written notice to ALSHER.
Notwithstanding the foregoing, the Parties agree that the licenses granted by
Altairnano to ALSHER under Section 2.1 of this Agreement are, and shall
otherwise be deemed to be, for purposes of 11 U.S.C. §365(n) of the United
States Bankruptcy Code (the “Code”), licenses of rights to “intellectual
property” as defined under the Code, and that ALSHER, as licensee of such
intellectual property from Altairnano, shall retain and may fully exercise all
of its rights and elections under the Code. Altairnano shall use reasonable
efforts during the term of this Agreement to create and maintain current copies
or, if not amenable to copying, descriptions or other appropriate embodiments,
to the extent feasible, of all documents and records evidencing conception or
reduction to practice of any invention claimed or disclosed in any Licensed
Intellectual Property.
 
7.4    Mutual Agreement. The Parties may terminate this Agreement, in whole or
in part, at any time upon mutual written agreement pursuant to the Limited
Liability Company Agreement.
 
7.5    Effect of Termination. The Parties rights upon termination of this
Agreement shall be set forth in Section 12.04 of the Limited Liability Company
Agreement.
 
7.6    Accrued Obligations, Survival. Expiration or termination of this
Agreement shall not relieve the Parties of any obligation accruing before such
expiration or termination, including, without limitation, the obligation to make
payments in connection with activities commenced or performed before such
expiration or termination. The provisions of Sections 4.1, 4.2, 5, 7, 8, and 9
and Exhibit A to the extent definitions are embodied in the preceding listed
Sections, shall survive the expiration or termination of this Agreement. Any
expiration or termination of this Agreement shall be without prejudice to the
rights of either Party against the other Party accrued or accruing under this
Agreement before expiration or termination.
 
SECTION 8.  DISPUTE RESOLUTION
 
8.1    Negotiation. The Parties shall attempt in good faith to resolve any and
all disputes that arise between them promptly, voluntarily and amicably.
 
SECTION 9.  GENERAL PROVISIONS
 
9.1    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to conflict
of laws rules and provisions. Subject to Section 8, each Party hereby
irrevocably consents to the exclusive jurisdiction and venue of the courts of
Delaware in connection with any action or proceeding brought by either Party
against the other Party arising out of or relating to this Agreement.
 
9.2    Notices. All notices, requests, consent and other communications given or
made by a Party under this Agreement shall be in writing and shall be deemed
given (i) three (3) days after mailing when mailed (by registered or certified
mail, postage paid, only), (ii) on the date sent when made by facsimile
transmission with confirmation of receipt, or (iii) on the date received when
delivered in person or by overnight commercial courier. All notices shall be
provided to the address set forth below or such other place as such Party
may from time to time designate in writing. Each Party may alter its address
set forth below by notice in writing to the other Party.
 
13

--------------------------------------------------------------------------------


 
Altairnano:
Altairnano, Inc.
204 Edison Way
Reno, NV 89502
 
Fax: (775) 858-3731
Attn: Alan Gotcher
   
ALSHER:
AlSher Titania, LLC
204 Edison WayReno, NV 89502
Fax: (775) 856-1619
Attn: President

 
9.3    Export Controls. This Agreement is made subject to any restrictions
concerning the export of materials and intellectual property from the United
States which may be imposed upon or related to either Party from time to time by
the Government of the United States. Without limiting the foregoing, neither
Party or its Affiliates will export, directly or indirectly, any intellectual
property of the other Party or any product utilizing such intellectual property
to any countries for which the United States Government or any agency thereof at
the time of export requires an export license or other governmental approval,
without first obtaining the written consent to do so from the Department of
Commerce or other agency of the United States Government when required by
applicable statute or regulation.
 
9.4    Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement, other
than an obligation to make a payment, when such failure or delay is caused by or
results from fire, floods, embargoes, government regulations, prohibitions or
interventions, war, acts of war (whether war be declared or not), insurrections,
riots, civil commotions, strikes, lockouts, acts of God, or any other cause
beyond the reasonable control of the affected Party and without such Party’s
fault or negligence; provided that the affected Party notifies the unaffected
Party as soon as reasonably possible, and resumes performance hereunder as soon
as reasonably possible following cessation of such force majeure event.
 
9.5    Relationship between the Parties. The relationship between the Parties is
solely that of independent contractors. Neither Party nor its employees, agents
or representatives shall be considered agents, partners, franchisees, employees,
owners, or representatives of the other Party, or parties to a joint venture.
Neither Party has the authority, and neither Party shall act or represent
itself, directly or by implication, as having the authority to bind or create
any obligation or liability on behalf of the other Party.
 
14

--------------------------------------------------------------------------------


 
9.6    Partial Invalidation of Licensed Patents. The validity of this Agreement
shall not be affected by the fact that one or more of the Licensed Patents or
any claim therein should finally be declared invalid. 
 
9.7    Expenses. Except as otherwise expressly provided herein, each of the
Parties shall pay its own fees and expenses, including any legal and
accountants’ fees, incurred by it in connection with the preparation or
performance of this Agreement.
 
9.8    Assignment. Neither Party shall assign or transfer this Agreement, or any
rights or obligations under this Agreement, without the prior written consent of
the other Party, and any attempt to do so without such consent will be void.
Notwithstanding anything in this Agreement, however, either Party may, with
written notice to the other Party but without the other Party’s consent, assign
or transfer this Agreement and its rights and obligations hereunder to a
successor of all or substantially all of such Party’s assets, stock or business
to which this Agreement relates (whether by sale, acquisition, merger, operation
of law or otherwise), so long as such successor shall assume (expressly in
writing or by operation of law) the performance of all of the terms of this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective permitted successors and permitted assigns.
 
9.9    Severability. If one or more provisions in this Agreement are ruled
entirely or partly invalid or unenforceable by any court or governmental
authority of competent jurisdiction, then: (i) all provisions not ruled to be
invalid or unenforceable shall remain unaffected; (ii) the effect of such ruling
shall be limited to the body making the ruling; and (iii) the provision(s) held
wholly or partly invalid or unenforceable shall be deemed amended, and the
Parties shall reform the provision(s) to the minimum extent necessary to render
them valid and enforceable in conformity with the Parties’ intent as manifested
herein.
 
9.10   Amendment; Waiver. This Agreement may be amended, modified or
supplemented only by a writing that is signed by duly authorized representatives
of both Parties and that specifically identifies the provision or provisions of
this Agreement being amended, modified or supplemented. No term or provision
hereof will be considered waived by either Party, and no breach excused by
either Party, unless such waiver or consent is in writing signed on behalf of
the Party against whom the waiver is asserted. Without limiting the foregoing,
no consent by either Party to, or waiver of, a breach by either Party, whether
express or implied, will constitute a consent to, waiver of, or excuse of any
other, different, or subsequent breach by either Party.
 
9.11   Representation by Legal Counsel. Each Party represents that it has been
represented by legal counsel in connection with the negotiation and drafting of
this Agreement and acknowledges that it has participated in the drafting hereof.
In interpreting and applying the terms and provisions of this Agreement, the
Parties agree that no presumption shall exist or be implied against the Party
that drafted such terms and provisions.
 
15

--------------------------------------------------------------------------------


 
9.12    Counterparts; Facsimile Signatures. This Agreement may be executed by
original or facsimile signature in two counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument. If this Agreement is executed in counterparts, no signatory hereto
shall be bound until both Parties have duly executed or caused to be duly
executed (by original or facsimile signature) a counterpart of this Agreement.
Notwithstanding the foregoing, the Parties shall deliver original execution
copies of this Agreement to one another as soon as practicable following
execution thereof.
 
9.13    Entire Agreement. This Agreement, including all exhibits to this
Agreement which are hereby incorporated herein, constitutes the entire agreement
between the Parties relating to the subject matter hereof and supersedes all
prior or simultaneous representations, discussions, proposals, negotiations,
letters of intent, and agreements, whether oral, written or based on a course of
dealing or performance, with respect to the subject matter hereof. 
 
9.14    Further Actions. Each Party agrees to execute, acknowledge, and deliver
such further instruments and to do all such other acts, as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.
 
[Signatures on Next Page]
 
16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed and delivered this License Agreement on the dates set forth below to be
effective as of the Effective Date.
 
ALTAIRNANO, INC.
ALSHER TITANIA, LLC
 
 
By: /s/___________________________________
 
 
By: /s/_______________________________
Name:
Title:  
 
Date: April 24, 2007                                                           
Name: 
Title:  
 
Date: April 24, 2007                                                  

 
17

--------------------------------------------------------------------------------


 
EXHIBIT A
DEFINITIONS
 
As used in this Agreement, the following capitalized terms shall have the
following meanings:
 
1.1    “Affiliate” shall mean a corporation, partnership, trust or other entity
that directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with a Party to this Agreement. For
such purposes, “control” or “controlled by” and “under common control with”
shall mean the possession of the power to direct or cause the direction of the
management and policies of an entity, whether through the ownership of voting
stock or partnership interest, by contract or otherwise. In the case of a
corporation, the direct or indirect ownership of more than fifty percent (50%)
of its outstanding voting shares shall in any event be deemed to confer control,
it being understood that the direct or indirect ownership of a lesser percentage
shall not necessarily preclude the existence of control.
 
1.2    “ALSHER Fields” means collectively the ALSHER TiO2 Pigment Field and the
ALSHER Titanium Materials Field.
 
1.3    “ALSHER TiO2 Pigment Field” shall mean all uses and applications of the
Licensed Intellectual Property in the processing, production, manufacture of,
and sale of white titanium dioxide pigment.
 
1.4    “ALSHER Titanium Materials Field” shall mean (i) all uses and
applications of the Licensed Intellectual Property in the processing,
production, manufacture of, and manufacture of on its behalf, any titanium
-containing material outside of the ALSHER TiO2 Pigment Field, other than any
battery or nano electrode materials (including, without limitation, lithium
titanates); and (ii) all uses and applications of the Licensed Intellectual
Property in the sale of any titanium-containing material outside of the ALSHER
TiO2 Pigment Field, other than any battery or nano electrode materials
(including, without limitation, lithium titanates), exclusively to Altairnano
pursuant to the terms of the Supply Agreement.
 
1.5    “AHPP” or “Altairnano Hydrochloric Pigment Process” means the proprietary
process that extracts titanium values from ore to produce pigment grade and
other high quality TiO2 and other titanium containing materials. Various
portions of the AHPP are disclosed in the Licensed Patents. The AHPP does not
include any product or process disclosed in any Altairnano patent or patent
application not referenced on Exhibit B or any proprietary process related
thereto.
 
1.6    “Agreement” means this License Agreement, together with all exhibits
annexed hereto, as the same may be modified (in accordance with the terms
hereof) and in effect from time to time.
 
1.7    “Confidential Information” shall mean all Know-How and other non-public
and proprietary materials, products, processes or information, including,
without limitation, information relating to Licensed Patents, research,
development, product plans, experiments, results, manufacturing processes,
manufacturing and operating costs, products, services, customers, markets,
software, hardware, marketing, financial, regulatory, personnel and other
business information and plans, that is, was or are disclosed or supplied by a
Party (the “Disclosing Party”) to the other Party (the “Receiving Party”) in
connection with this Agreement, and any and all Licensed Improvements or
Technology Improvements, whether in oral, written, graphic or electronic form
and whether in existence as of the Effective Date or developed or acquired in
the future. Confidential Information that is disclosed in a writing or other
tangible medium must be designated in writing, or marked, as confidential or
proprietary, and Confidential Information that is disclosed orally, visually, or
in other intangible medium, must be confirmed in writing as confidential or
proprietary within thirty (30) days after the first disclosure to the Receiving
Party. Notwithstanding the foregoing, Confidential Information shall not include
any part of the foregoing that:
 

--------------------------------------------------------------------------------


 
1.7.1    was already known to the Receiving Party as evidenced by the Receiving
Party’s competent, contemporaneous written records, other than any portion of
such information that was under an obligation of confidentiality at the time of
its disclosure;
 
1.7.2    was generally available to the public or was otherwise part of the
public domain at the time of disclosure of such information to the Receiving
Party;
 
1.7.3    became generally available to the public or otherwise becomes part of
the public domain after disclosure of such information to the Receiving Party,
other than by breach of this Agreement by the Receiving Party or by anyone to
whom the Receiving Party disclosed such information;
 
1.7.4    was subsequently lawfully disclosed to the Receiving Party by a Third
Party other than in breach of a confidentiality obligation of such Third Party
to the Disclosing Party; or
 
1.7.5    was independently developed or discovered by employees of the Receiving
Party who had no access to the Confidential Information of the Disclosing Party
and did not make use of the Confidential Information of the Disclosing Party, as
demonstrated by competent, contemporaneous written records.
 
1.8    “Controlled” shall mean the legal authority or right of a Party to grant
a license or sublicense of intellectual property rights to the other Party,
without breaching the terms of any agreement with a Third Party, infringing upon
the intellectual property rights of a Third Party, or misappropriating the
proprietary or trade secret information of a Third Party.
 
1.9    “Event of Bankruptcy” shall mean: (a) filing in any court or agency
pursuant to any statute or regulation of any state or country, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of the Bankrupt Party or of its assets; (b)
proposing a written agreement of composition or extension of a Bankrupt Party’s
debts, (c) being served with an involuntary petition against the Bankrupt Party,
filed in any insolvency proceeding, and such petition shall not be dismissed
within sixty (60) days after the filing thereof; (d) proposing or being a party
to any dissolution or liquidation when insolvent; or (e) making an assignment
for the benefit of creditors.
 
ii

--------------------------------------------------------------------------------


 
1.10    “Know-How” shall mean inventions, ideas, discoveries, data,
instructions, designs, concepts, drawings, prototypes, reports, information,
processes, methods, techniques, materials, principles, computer software,
technology, protocols, procedures, results, formulae, trade secrets or other
know-how, whether or not patentable.
 
1.11    “Knowledge” shall, in relation to a Party, mean the actual knowledge of
a Party’s executive level employees, and, in the case of Altairnano, scientific
and technical employees who have been actively involved in the development of
the Licensed Intellectual Property.
 
1.12    “Licensed Improvements” shall mean all Know-How discovered, conceived,
reduced to practice or otherwise developed or acquired by ALSHER or its
Affiliates or any employees or agents of ALSHER or its Affiliates that
constitute(s) adaptations, advances, alterations, updates, modifications,
enhancements, variations or improvements to any of the technology disclosed in
any of the Licensed Intellectual Property that is dependent upon the underlying
Licensed Intellectual Property.
 
1.13    “Licensed Intellectual Property” shall mean collectively Licensed
Patents and Licensed Technology.
 
1.14    “Licensed Patents” shall mean all (a) patents and patent applications
listed on Exhibit B, (b) any patents issuing from any of the foregoing patent
applications, (c) foreign counterparts of any of the foregoing, and (d) any
patents or patent applications that claim or derive any right of priority from
any of the patents and patent applications listed on Exhibit B (including any
reissues, re-examinations, confirmations, extensions, renewals, substitutions,
continuations, divisions, patent term extensions, and continuation-in-part
applications (only to the extent, however, that the continuation-in-part
applications do not include new matter)), but only to the extent that all of the
claims of such patents and patent applications derive such right of priority or
are directed to substantially the same subject matter as the claims of the
patents and patent applications listed on Exhibit B.
 
1.15    “Licensed Technology” shall mean all Know-How, and other proprietary
information, Controlled by Altairnano that is (1) in existence as of the
Effective Date, and is related to (a) any and all processes for the conversion
of ore into titanium containing materials, and (b) AHPP and any methods of using
the AHPP to produce titanium dioxide pigment as disclosed in any of the Licensed
Patents as of the Effective Date, (2) Licensed Improvements, and (3) Technology
Improvements. In addition, if Altairnano in its discretion provides to ALSHER
any such Know-How or other proprietary information that is useful to practice
the Licensed Patents in the ALSHER Fields (whether or not strictly necessary for
such purposes and whether or not in existence as of or after the Effective
Date), then such provided and useful Know-How and other proprietary information
shall be deemed Licensed Technology.
 
1.16    “Limited Liability Agreement” shall mean the Limited Liability Company
Agreement entered into between ALSHER, Altairnano, and Sherwin dated on or
around the date hereof;
 
1.17    “Supply Agreement” shall mean the Supply Agreement between Altairnano
and ALSHER, dated on or around the date hereof.
 
iii

--------------------------------------------------------------------------------


 
1.18    “Term” shall have the meaning set forth in Section 7.1
 
1.19    “Territory” shall mean all the countries in the world.
 
1.20    “Third Party” shall mean any person or entity that is not Altairnano or
ALSHER.
 
1.21    “Technology Improvements” shall mean all Know-How discovered, conceived,
reduced to practice or otherwise developed or acquired by ALSHER or its
Affiliates (except for Altair Nanotechnologies, Inc. and any of its direct or
indirect subsidiaries) or any employees or agents of ALSHER or its Affiliates
(except for Altair Nanotechnologies, Inc. and any of its direct or indirect
subsidiaries) that constitute(s) adaptations, advances, alterations, updates,
modifications, enhancements, variations or improvements to any of the technology
not disclosed in any of the Licensed Intellectual Property and that is not
dependent upon the underlying Licensed Intellectual Property.
 
1.22    “Valid Claim” shall mean a claim of any issued, unexpired patent that
has not been revoked or held unenforceable or invalid by a decision of a court
or governmental agency of competent jurisdiction from which no appeal can be
taken, or with respect to which an appeal is not taken within the time allowed
for appeal, and that has not been disclaimed, denied or admitted to be invalid
or unenforceable through reissue, disclaimer or otherwise, and that has not been
lost through an interference proceeding or by abandonment.
 
1.23    Additional Definitions:
 
Defined Term
Section in which Defined
Breaching Party
7.2
Code
7.3
Effective Date
Preamble
Altairnano
Preamble
ALSHER
Preamble
Non-Breaching Party
7.2
Party, Parties
Preamble
Third Party Infringement Action
3.7

 
iv

--------------------------------------------------------------------------------



 EXHIBIT B
LIST OF LICENSED PATENTS


U.S. Patents
 
Lead Attorney
Docket Number
Client Ref No
Case Type
SubStatus
Application Number
Application Date
Patent Number
Issue Date
Title
Published application number
Application publishing date
Expiration date
PN
10225-11
A1
Regular
Issued
09/500,207
2/7/2000
6,375,923
4/23/2002
     
2/7/2020
PN
10225-9
A2
Regular
Issued
09/503,365
2/14/2000
6,440,383
8/27/2002
PROCESSING AQUEOUS TITANIUM CHLORIDE SOLUTIONS TO ULTRAFINE TITANIUM DIOXIDE
   
2/7/2020
PN
10225-10
A3
Regular
Issued
09/503,636
2/14/2000
6,548,039
4/15/2003
PROCESSING AQUEOUS TITANIUM SOLUTIONS TO TITANIUM DIOXIDE PIGMENT
   
2/7/2020
PN
10225-57
A28
Regular
Pending
10/712,768
11/13/2003
   
PROCESS TO MAKE RUTILE PIGMENT FROM AQUEOUS TITANIUM SOLUTIONS
     
PN
10225-96
A34
Regular
Pending
 
12/10/2004
   
REFRACTORY TITANIFERROUS ORES
             
Pending
10/732,864
12/10/2003
   
METHOD FOR PRODUCING STRUCTURES
US2005/0129923
                                                                               
                                     
10/806,698
03/23/2004
   
PROCESS FOR SURFACE MODIFICATIONS OF TiO2 PARTICLES AND OTHER CERAMIC MATERIALS
US2005/0214466
   

 
i

--------------------------------------------------------------------------------


 
Foreign Patents
 
Lead
Attorney
Docket Number
Altairnano Ref
Country
Filing Type
SubStatus
Application Number
Application
Date
Patent Number
Issue Date
Title
PN
10225-33
A1
European Patent Convention
PCT/EPC Application
Issued
939873.6
6/14/2000
1E+06
5/12/2004
PROCESSING TITANIFEROUS ORE TO TITANIUM DIOXIDE PIGMENT
PN
10225-58
A1
Finland
PCT/EPC Application
Issued
939873.6
6/14/2000
1E+06
5/12/2004
PROCESSING TITANIFEROUS ORE TO TITANIUM DIOXIDE PIGMENT
PN
10225-61
A1
Great Britain
PCT/EPC Application
Issued
939873.6
6/14/2000
1E+06
5/12/2004
PROCESSING TITANIFEROUS ORE TO TITANIUM DIOXIDE PIGMENT
PN
10225-59
A1
France
PCT/EPC Application
Issued
939873.6
6/14/2000
1E+06
5/12/2004
PROCESSING TITANIFEROUS ORE TO TITANIUM DIOXIDE PIGMENT
PN
10225-60
A1
Germany
PCT/EPC Application
Issued
939873.6
6/14/2000
6E+07
5/12/2004
PROCESSING TITANIFEROUS ORE TO TITANIUM DIOXIDE PIGMENT
PN
10225-32
A1
Canada
Patent Cooperation Treaty
Pending
2377261
6/14/2000
 
 
PROCESSING TITANIFEROUS ORE TO TITANIUM DIOXIDE PIGMENT
PN
10225-31
A1
Australia
Patent Cooperation Treaty
Issued
54887/00
6/14/2000
770209
6/3/2004
PROCESSING AQUEOUS TITANIUM SOLUTIONS TO TITANIUM DIOXIDE PIGMENT
PN
10225-12
A1
Patent Cooperation Treaty
Patent Cooperation Treaty
Completed
US00/16363
6/14/2000
 
 
PROCESSING TITANIFEROUS ORE TO TITANIUM DIOXIDE PIGMENT
PN
10225-28
A2
Australia
Patent Cooperation Treaty
Issued
19128/01
6/14/2000
769225
5/6/2004
PROCESSING AQUEOUS TITANIUM SOLUTIONS TO ULTRAFINE TITANIUM DIOXIDE PIGMENT
PN
10225-30
A2
European Patent Convention
PCT/EPC Application
Issued
982051.5
6/14/2000
1E+06
11/10/2004
PROCESSING AQUEOUS TITANIUM SOLUTIONS TO ULTRAFINE TITANIUM DIOXIDE PIGMENT
PN
10225-85
A2
Germany
PCT/EPC Application
Issued
982051.5
6/14/2000
1E+06
11/10/2004
PROCESSING AQUEOUS TITANIUM SOLUTIONS TO ULTRAFINE TITANIUM DIOXIDE PIGMENT

 
ii

--------------------------------------------------------------------------------


 
Lead
Attorney
Docket Number
Altairnano Ref
Country
Filing Type
SubStatus
Application Number
Application
Date
Patent Number
Issue Date
Title
PN
10225-86
A2
Finland
PCT/EPC Application
Issued
982051.5
6/14/2000
1E+06
11/10/2004
PROCESSING AQUEOUS TITANIUM SOLUTIONS TO ULTRAFINE TITANIUM DIOXIDE PIGMENT
PN
10225-88
A2
Great Britain
PCT/EPC Application
Issued
982051.5
6/14/2000
1E+06
11/10/2004
PROCESSING AQUEOUS TITANIUM SOLUTIONS TO ULTRAFINE TITANIUM DIOXIDE PIGMENT
PN
10225-87
A2
France
PCT/EPC Application
Issued
982051.5
6/14/2000
1E+06
11/10/2004
PROCESSING AQUEOUS TITANIUM SOLUTIONS TO ULTRAFINE TITANIUM DIOXIDE PIGMENT
PN
10225-29
A2
Canada
Patent Cooperation Treaty
Pending
2375623
6/14/2000
 
 
PROCESSING AQUEOUS TITANIUM SOLUTIONS TO ULTRAFINE TITANIUM DIOXIDE PIGMENT
PN
10225-13
A2
Patent Cooperation Treaty
Patent Cooperation Treaty
Completed
US00/16355
6/14/2000
 
 
PROCESSING AQUEOUS TITANIUM CHLORIDE SOLUTIONS TO ULTRAFINE TITANIUM DIOXIDE
PN
10225-27
A3
European Patent Convention
PCT/EPC Application
Issued
939870.2
6/14/2000
1E+06
8/18/2004
PROCESSING AQUEOUS TITANIUM SOLUTIONS TO TITANIUM DIOXIDE PIGMENT
PN
10225-92
A3
Finland
PCT/EPC Application
Issued
939870.2
6/14/2000
1E+06
8/18/2004
PROCESSING AQUEOUS TITANIUM SOLUTIONS TO TITANIUM DIOXIDE PIGMENT
PN
10225-93
A3
France
PCT/EPC Application
Issued
939870.2
6/14/2000
1E+06
8/18/2004
PROCESSING AQUEOUS TITANIUM SOLUTIONS TO TITANIUM DIOXIDE PIGMENT
PN
10225-94
A3
Germany
PCT/EPC Application
Issued
939870.2
6/14/2000
1E+06
8/18/2004
PROCESSING AQUEOUS TITANIUM SOLUTIONS TO TITANIUM DIOXIDE PIGMENT
PN
10225-25
A3
Australia
Patent Cooperation Treaty
Issued
54886/00
6/14/2000
776394
12/23/2004
PROCESSING AQUEOUS TITANIUM SOLUTIONS TO TITANIUM DIOXIDE PIGMENT
PN
10225-95
A3
Great Britain
PCT/EPC Application
Issued
939870.2
6/14/2000
1E+06
8/18/2004
PROCESSING AQUEOUS TITANIUM SOLUTIONS TO TITANIUM DIOXIDE PIGMENT
PN
10225-26
A3
Canada
Patent Cooperation Treaty
Pending
2377241
6/14/2000
 
 
PROCESSING AQUEOUS TITANIUM SOLUTIONS TO TITANIUM DIOXIDE PIGMENT
PN
10225-14
A3
Patent Cooperation Treaty
Patent Cooperation Treaty
Completed
US00/16360
6/14/2000
 
 
PROCESSING AQUEOUS TITANIUM SOLUTIONS TO TITANIUM DIOXIDE PIGMENT
PN
10225-34
A3
Japan
Patent Cooperation Treaty
Published
2001-516860
6/14/2000
 
 
PROCESSING AQUEOUS TITANIUM SOLUTIONS TO TITANIUM DIOXIDE PIGMENT

 
iii

--------------------------------------------------------------------------------


 
Lead
Attorney
Docket Number
Altairnano Ref
Country
Filing Type
SubStatus
Application Number
Application
Date
Patent Number
Issue Date
Title
PN
10225-97
A28
Patent Cooperation Treaty
Patent Cooperation Treaty
Pending
PCT/US2004/037421
11/10/2004
 
 
PROCESS TO MAKE RUTILE PIGMENT FROM AQUEOUS TITANIUM SOLUTIONS
PN
10225-101
A28
Taiwan
National
Pending
93134709
11/12/2004
 
 
PROCESS TO MAKE RUTILE PIGMENT FROM AQUEOUS TITANIUM SOLUTIONS
     
Japan
   
2003-507300
       





iv

--------------------------------------------------------------------------------



EXHIBIT C
CONFIRMATORY PATENT LICENSE


Date:


Parties:


(1)    “The Licensor”: ___________________________ having its registered office
at ____________________.


(2)    “The Licensee”:___________________________ having its registered office 
at ____________________
 
Recitals:


By an Agreement (“the Main Agreement”) dated __________ 2007 and made between
the Licensor and the Licensee, the Licensor agreed for the consideration therein
contained inter alia to grant to the Licensee a license under the Licensed
Patents (as that term is defined in the Main Agreement) being this License.


Operative provisions:



1.    
IN pursuance of the Main Agreement and for the consideration referred to in the
Main Agreement the Licensor hereby grants to the Licensee the exclusive license
from the __ day of ____________200_ to use the Licensed Intellectual Property
(as defined in the Main Agreement) subject to the provisions of the Main
Agreement.




2.    
SUBJECT as provided in the Main Agreement this License shall determine without
notice in the event of the determination for any reason of the Main Agreement.



WITNESS of which this Agreement has been executed as a deed and delivered the
day and year first above written.
 
EXECUTED as a Deed by                     acting by:
[name of director] and:
[name of director/secretary]

 
EXECUTED as a Deed by                     acting by:
[name of director] and:
[name of director/secretary]